DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 23 and 24 is withdrawn in view of the newly discovered reference(s) to De Waegenaere (US 5,487,262).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Admitted Prior Art and further in view of De Waegenaere (US 5,487,262).
The Admitted Prior Art teaches a first high elongation steel cord formed with three strands, each having seven filaments, and a second high elongation steel cord formed with 3 strands, each having four filaments (Paragraphs 3 and 36 and Table 1).  More particularly, said first cord has a strand twist angle of 20.37 degrees and a cord twist angle of 20.84 degrees (sum of angles is 41.21 and in accordance to the claimed invention) and said second cord has a 
US ‘262, on the other hand, is similarly directed to high elongation steel cords having applicability in tires (Column 1, Lines 5-11 and Column 2, Lines 62+).  US ‘262 further teaches a specific manufacturing method in which such a cord is overtwisted and subsequently reverse twisted to arrive at a desired final twist (Column 3, Lines 19+)  US ‘262 states that such a method promotes corrosion resistance and rubber penetration (Column 1, Lines 12-16 and Column 2, Lines 25-41).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the high elongation steel cord of the Admitted Prior Art using the method of US ‘262 for the above noted benefits.  It is emphasized that the benefits taught by US ‘262 are directly analogous to the problems identified by the Admitted Prior Art.
Lastly, regarding claim 8, it appears that the claimed structural elongations and rubber penetration are achieved when including a reverse twisting step and as such, one of ordinary skill in the art at the time of the invention would have expected the modified high elongation cord of the Admitted Prior Art to satisfy the claims.  For example, looking at Table 1 of Applicant’s original specification, the only difference between the prior art cord and the inventive cord is the presence of a reverse twisting step.  Thus, the modified high elongation cord of the Admitted Prior would have been expected to have a structural elongation significantly greater than 2.25% and complete rubber penetration as required by the claims.  Again, the presence of a reverse twisting step appears to be the primary contributing factor in 
Regarding claim 9, each of the prior art cords listed in Table 1 of Applicant’s original specification would be expected to demonstrate a structural elongation less than 4% when modified by US ‘262.
With respect to claim 10, the prior art cords detailed in Paragraphs 3 and 38 satisfy the claimed invention. 
As to claim 11, Paragraphs 35 and 37 list filament diameters between 0.10 mm and 0.60 mm.
Regarding claims 13 and 14, the Admitted Prior Art recognizes the use of high elongation steel cords in zero degree belt layers (Paragraph 2).  With specific respect to claim 14, a zero degree layer can be broadly viewed as a protection layer.
With respect to claims 15 and 16, the modified tire of the Admitted Prior Art would exhibit complete rubber penetration and thus a pressure drop as required by the claims.
As to claims 19 and 20, zinc and brass coatings are conventionally provided to reduce corrosion and enhance adhesion between tire reinforcing cords and topping or coating rubbers.  One of ordinary skill in the art at the time of the invention would have found it obvious to include said coatings for the benefits detailed above.  Also, this position was set forth in the previous communication and remains unchallenged by Applicant.  Thus, said position is taken to be Admitted Prior Art.    
Claims 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP 2010-90509) and further in view of De Waegenaere (US ‘262).
Fukuda teaches a high elongation steel cord (elongation at break of at least 4%) formed with four or five three strands, each having six filaments, and having applicability in tire circumferential belts (Abstract and Figures 1 and 2).  More particularly, said strands are defined by five sheath filaments twisted around a core filament (defines a double layered strand). 
Fukuda also teaches that the strand twisting angle can be as small as 13 degrees and as large as 25 degrees.  The use of such a feature provides a desired elongation at break, while additional features contribute to high tensile strength and rubber flow within the cord structure.  While Fukuda is silent with respect to the cord twisting angle, it reasons that such an angle would not be expected to greater than 35 degrees and thus result in a sum that is necessarily greater than 48 and outside the claimed range.  It is emphasized that given a strand twist angle of 13 degrees, for example, the cord twist angle would be expected to be similar based on the parameters of the equation for the cord twist angle (relies heavily on the strand twist angle and such is supported by Table 1 of Applicant’s original disclosure).  In such an instance, however, Fukuda fails to identify a structural elongation based on a sum of said angles.   
	US ‘262, on the other hand, is similarly directed to a high elongation cord formed with a plurality of strands.  US ‘262 states that the inclusion of an overtwisting step and a subsequent reverse twisting step promotes, among other things, tensile strength and corrosion resistance(Column 1, Lines 12-16 and Column 2, Lines 25-41).  It is well recognized that corrosion resistance is associated with the amount of rubber that fills or penetrates into the 
Lastly, regarding claim 8, it appears that the claimed structural elongations and rubber penetration are achieved when including a reverse twisting step and as such, one of ordinary skill in the art at the time of the invention would have expected the modified high elongation cord of Fukuda to satisfy the claims.  For example, looking at Table 1 of Applicant’s original specification, the only difference between the prior art cord and the inventive cord is the presence of a reverse twisting step.  Thus, the modified high elongation cord of Fukuda would have been expected to have a structural elongation and complete rubber penetration as required by the claims.  Again, the presence of a reverse twisting step appears to be the primary contributing factor in terms of the structural elongations at specific strand and cord twisting angles (original disclosure fails to identify additional factors that affect the structural elongation, given a high elongation steel cord formed with a plurality of strands).
Regarding claim 25, Fukuda teaches elongation at breaks of at least 4%, more specifically at least 5%, and in such instances, it is well recognized that a structural elongation would be significantly less than the entirety of the elongation at break (structural elongation is a small part of the entirety of the elongation at break).
As to claim 26, Fukuda teaches a high elongation steel cord (elongation at break of at least 4%) formed with four or five three strands, each having six filaments.

Regarding claims 28 and 29, Fukuda describes a steel cord having applicability in tire circumferential belt layers and such a layer can be viewed as a zero degree belt layer or a protection layer (Abstract).
As to claims 30 and 31, the modified tire of Fukuda would exhibit complete rubber penetration and thus a pressure drop as required by the claims.
 With respect to claims 32 and 33, zinc and brass coatings are conventionally provided to reduce corrosion and enhance adhesion between tire reinforcing cords and topping or coating rubbers.  One of ordinary skill in the art at the time of the invention would have found it obvious to include said coatings for the benefits detailed above.  Also, this position was set forth in the previous communication and remains unchallenged by Applicant.  Thus, said position is taken to be Admitted Prior Art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 4, 2021